Citation Nr: 0003294	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-11 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a new factual basis has been presented to warrant 
reconsideration of a March 1983 administrative decision.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service previously determined to be 
creditable from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) administrative 
and rating decisions dated in May 1998.  The administrative 
decision found that there was no new and material evidence to 
change the result of a March 1983 administrative decision on 
the character of the veteran's discharge.  The rating 
decision found that the veteran's seizure disorder was 
incurred during other than honorable service from July 1973 
to January 1976, and that the veteran was therefore not 
entitled to service connection for a seizure disorder.  The 
veteran appealed, contending that his character of discharge 
was not a bar to VA benefits.  A hearing was held in June 
1999 in Washington, D.C., before Jeff Martin, who is a member 
of the Board and was designated by the chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  
For reasons to be discussed, further development will be 
required prior to a final decision.


FINDING OF FACT

Evidence received since the March 1983 administrative 
decision contains substantially different facts from those 
presented at the time of the prior decision.  


CONCLUSION OF LAW

A new factual basis, permitting readjudication of the issue 
of whether the character of the veteran's discharge 
constitutes a bar to VA benefits, has been presented.  
38 U.S.C.A. §§ 101(2), (18), 1110, 5303 (West 1991); 
38 C.F.R. §§ 3.12, 3.360 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the veteran's claim for service connection 
for a seizure disorder was denied on the basis that the 
character of his discharge from the applicable period of 
service was a bar to VA benefits.  He was discharged from 
service in January 1976, under other than honorable 
conditions (OTHC), due to a period of absence without 
official leave (AWOL) of 114 days.  In general, a discharge 
or release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA benefits.  
38 U.S.C.A. §§ 101(2), (18); 38 C.F.R. § 3.12(a).  
Consequently, in a case involving a discharge under OTHC, it 
must be determined whether the discharge was under 
dishonorable conditions.  Types of discharges which 
constitute a bar to VA monetary benefits are set forth in 
38 U.S.C.A. § 5303 and 38 C.F.R. § 3.12.  U.S.C.A. § 5303(a).  

As a threshold matter, the Board notes that his status as a 
"veteran" was established by a March 1983 administrative 
decision, which found his service from July 2, 1970 to July 
1, 1973, when he was eligible for complete separation, to be 
under conditions other than dishonorable.  See 38 U.S.C.A. §§ 
101(2), (18), 1110; Cropper v. Brown, 6 Vet.App. 450 (1994).  
However, for monetary benefits based on service connection, 
the period of service on which the entitlement is based must 
be under conditions other than dishonorable.  38 U.S.C.A. 
§ 5303, 38 C.F.R. § 3.12.  Consequently, his status as 
veteran does not, contrary to his arguments at his hearing 
before the undersigned, negate the effect of a subsequent 
undesirable discharge, for claims based on that service.

The character of the veteran's discharge was previously 
addressed in an administrative decision dated in March 1983.  
According to this decision, the veteran had been eligible for 
a complete separation from service on July 1, 1973, he 
requested a discharge for the good of the service to avoid a 
trial by special court martial for his period of AWOL, and 
there was no evidence of insanity.  It was concluded:

Although the veteran's discharge on 
January 22, 1976, is considered to have 
been issued under other than honorable 
conditions, the veteran had honest, 
faithful and meritorious service from 
July 2, 1970 to July 1, 1973 and 
eligibility for [VA] purposes is 
established for that period under 
38 U.S.C. § 101(18) [].  The veteran is 
entitled to health care under Chapter 17, 
Title 38, U.S.C. for any disabilities 
determined to be service connected for 
the period July 2, 1970 to January 22, 
1976. 

The March 1983 notification to the veteran of the 
administrative decision informed him that VA had determined 
that his discharge was issued under conditions which 
constituted a bar to the payment of VA benefits, and that, as 
a consequence, the period of service did not qualify him for 
the benefits he had applied for, or any other benefits, with 
the possible exception of health care under Chapter 17, Title 
38, United States Code.  Although the file does not contain a 
claim for "the benefits he had applied for," which 
precipitated the administrative decision, in April 1982, the 
veteran was sent a letter from the VA, noting that he had 
"applied for hospitalization based upon military service.  
Entitlement to benefits is contingent upon discharge from 
military service under conditions other than dishonorable."  
He was further informed that his service had been terminated 
by an "undesirable, bad conduct, or other than honorable 
discharge," and that VA was required to examine all relevant 
facts leading to his discharge for the purpose of determining 
"whether or not it was issued under conditions other than 
dishonorable."  

The veteran did not appeal the administrative decision; 
accordingly, that determination is final, or res judicata, 
and may not be reconsidered on the same factual basis.  
D'Amico v. West, 12 Vet.App. 264 (1999).  However, if a 
different factual basis is submitted, the claim can be 
readjudicated.  Id., at 268.  

In this case, the factual basis of the previous decision 
cannot be ascertained with any degree of certainty.  The 
record does not identify the benefit requested at the time, 
and the available evidence contains seemingly contradictory 
information, with an April 1982 VA letter referring to a 
claim for "hospitalization based on military service," 
while the March 1983 letter informed him that his "period of 
service did not qualify him for the benefits he had applied 
for, or any other benefits, with the possible exception of 
health care. . ."  Moreover, the administrative decision 
specifically found he was entitled to health care benefits.  
Additionally, the administrative decision did not explicitly 
address whether the veteran's inarguably under OTHC discharge 
was under dishonorable conditions, nor were any of the 
specific bars to benefits discussed.  Based on these factors, 
we find that the current claim, which originated from a claim 
for service connection for a seizure disorder, presents a new 
factual basis.  Accordingly, the issue of the character of 
his discharge must be readjudicated on the merits.  D'Amico.  


ORDER

A new factual basis for reconsideration of whether the 
character of the veteran's discharge constitutes a bar to VA 
compensation benefits has been presented; to that extent 
only, the appeal is allowed.  


REMAND

The veteran's claim pertaining to the character of his 
discharge is well grounded; that is, he has presented a claim 
which is plausible.  38 U.S.C.A. § 5107(a); Epps v. Gober, 
126 F.3d 1464 (1997).  However, the veteran has not been 
informed of the basis for the RO's determination that his 
discharge precluded him from establishing entitlement to VA 
monetary benefits.  In March 1983, when initially considered, 
as noted above, the RO did not explicitly find that the 
veteran's discharge under OTHC was under dishonorable 
conditions.  Similarly, the May 1998 administrative decision 
and the July 1998 statement of the case are devoid of any 
discussion of the rationale for finding that the character of 
the veteran's discharge constitutes a bar to VA monetary 
benefits.  Accordingly, in its determination on the merits of 
this claim, the RO must explicitly address the bars to 
benefits, set forth in 38 U.S.C.A. § 5303 and 38 C.F.R. § 
3.12, that apply to its decision.  

In addressing this issue, the RO's attention is drawn to 
apparent discrepancies contained in the copies of the 
personnel records on file, which also appear to be 
incomplete.  For instance, the copies received from the 
service department contain a page titled "SECTION VII-CURRENT 
AND PREVIOUS ASSIGNMENTS" which only covers the period from May 
1974 to January 1976.  In addition, another copy of this 
document, submitted by the veteran in connection with the 
current appeal, covers the period from October 1973 to 
September 1975, but contains duty assignments which are 
inconsistent with the other version.  It is unclear which of 
these two forms constitutes the official record of the 
veteran's service.  Similarly, Enlisted Efficiency Reports 
(EEF) submitted by the veteran contain information, such as 
duty position and dates of rank, which conflict with data 
contained in the personnel records.  Since an accurate record 
of the veteran's service would be relevant to the issue of 
whether the veteran's conduct in service constituted 
"willful and persistent misconduct," one of the regulatory 
bars to entitlement set forth in 38 C.F.R. § 3.12(d), the RO 
must attempt to clarify the apparent discrepancies contained 
in the personnel records on file, and obtain a complete set 
of personnel records.  

Additionally, the RO declined to address the issue of service 
connection for a seizure disorder, on the grounds that the 
character of his discharge precluded compensation.  However, 
it is to be noted that, although the statutory bars set forth 
in 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) are absolute 
bars to benefits, the regulatory bars described in 38 C.F.R. 
§ 3.12(d) do not preclude the veteran from establishing 
service connection, for the purposes of health care and 
related benefits authorized by Chapter 17, Title 38, U.S.C..  
38 C.F.R. § 3.360 (1999).  Accordingly, unless the character 
of the veteran's discharge falls within a statutory bar to 
benefits, the issue of service connection must be addressed.  
38 C.F.R. § 3.360(c).  

Finally, the RO is advised that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court") has found that a remand "confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet.App. 268 (1998).  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason 
and to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should obtain a complete set of 
the veteran's official military personnel 
records from the National Personnel 
Records Center (NPRC), or other 
appropriate location.  All attempts to 
obtain these records should be documented 
in the claims folder, as well as any 
responses, including negative, received in 
response to the requests.  The veteran 
should also be requested to provide copies 
of all military personnel records in his 
possession, as well as any information or 
supporting documentation he may have 
regarding which records are accurate.  

2.  Thereafter, but regardless of whether 
any information is received, the RO should 
adjudicate the question of whether the 
character of the veteran's discharge 
constitutes a bar to VA compensation 
benefits, on the merits, with explicit 
consideration of the applicable law and 
regulations.  

3.  Unless the RO finds that there is a 
statutory bar to VA benefits, as defined 
in 38 U.S.C.A. § 5303 and 38 C.F.R. § 
3.12(c), the RO should adjudicate the 
issue of service connection for a seizure 
disorder.  If service connection is 
granted, the RO should note, on the rating 
decision, and in the notification to the 
veteran, whether the grant is limited to 
health care benefits pursuant to Chapter 
17, Title 38, U.S.C., or whether the grant 
includes entitlement to compensation.  

4.  If the decision as to any issue, or 
part thereof, remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case that clearly informs him of the 
basis of the decision, contains the 
relevant portions of the applicable law 
and/or regulations, and discusses the 
application of such to the facts of the 
veteran's case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 


